Citation Nr: 1402694	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, claimed as schizoaffective disorder.  

2.  Entitlement to service connection for a right knee disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant served on a period of active duty for training from April to July 1977.  Subsequently he served in the National Guard until his final separation in May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The appellant now resides in the jurisdiction of the VA Regional Office in Waco, Texas (RO).  


REMAND

As an initial matter, the December 2009 rating decision erroneously indicated that the appellant is a "veteran" for VA benefits purposes who served in the Army from April 15, 1977 to July 8, 1977.  This is incorrect; the DD 214 clearly shows that the appellant was in the National Guard and was released from a period of active duty training at that time.  Based on the evidence of record, "veteran" status has not yet been achieved by this appellant and the claim needs to be reviewed accordingly.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training, or for an injury incurred during inactive duty training.  See also 38 C.F.R. § 3.6 (2013).  

The record contains a few VA psychiatric treatment records dated in 2003 and 2007, as well as records dated from May to September 2008.  A June 2010 letter from a VA physician indicates VA psychiatric treatment of the appellant is ongoing.  The December 2010 statement of the case indicated that electronic VA treatment records through August 2010 were reviewed.  Simply put, those records have not been included in the record on appeal for the Board to review.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the evidence of record, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the January 2010 VA medical opinion, which includes a diagnosis of posttraumatic stress disorder (PTSD), a VA psychiatric examination appears warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all psychiatric treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the appellant's response, the RO must obtain complete copies of the appellant's VA medical treatment records beginning in May 1984 to the present, including the complete copies of the appellant's psychiatric treatment records subsequent to January 2003.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

2.  If, and only if, review of the evidence requested above yields competent evidence that the claimant has a current right knee disability or persistent or recurrent symptoms of the disability; and contains evidence, which indicates that the disability or symptoms may be associated with the appellant's period of active duty training; and does not contain sufficient medical evidence for VA to make a decision, then the appellant must be afforded the appropriate examination for a right knee disorder.  

If the appellant is afforded a VA examination to determine whether any right knee disorder found is related to his military service, all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the appellant's statements, the examiner must state whether any diagnosed right knee disorder is related to the appellant's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Thereafter, the RO must prepare a summary of all verified stressors.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor in service.  The appellant must then be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the appellant's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  
The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the appellant's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the appellant's statements, the examiner must render a diagnosis for any psychiatric disorder found. 

Additionally, the examiner must opine as to whether any psychiatric disorder found or previously diagnosed in the record is causally or etiologically related to the appellant's period of active duty service, to include as due to any verified incident during service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the appellant that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained and associated with the appellant's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the appellant's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report(s) must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

